Citation Nr: 0633280	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-07 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left knee disorder, 
including as secondary to service-connected disability of 
left foot plantar fascia injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1983 to 
November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran appeared and testified at a hearing before the 
undersigned Veterans Law Judge in August 2006.  At that 
hearing, he testified that he injured his left knee at the 
same time as he injured his left foot.  The veteran's claim 
for service connection for a left knee disorder has only been 
developed and adjudicated on the basis of secondary service 
connection.  Since secondary service connection was not 
found, the RO should have also review the veteran's claim to 
determine whether service connection is established on a 
direct basis. See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  Thus on remand, the veteran's claim should 
be adjudicated on the basis of direct service connection as 
well as secondary service connection.

Prior to adjudicating the claim, however, additional 
development must be undertaken.  First, the veteran has not 
been provided with the necessary notice of what information 
and evidence is necessary to establish a claim for direct 
service connection.  Such notice should be provided, 
including notice that the veteran should submit any evidence 
that he has in his possession that supports his claim that he 
has not already submitted.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Second, the veteran testified that he was seen for his left 
knee by his private physician at the Kelsey Seybold Clinic in 
approximately April 2006.  The veteran should be asked to 
provide a release for medical treatment records from this 
private medical care provider and the treatment records 
relating to his left knee should be obtained.

Third, the veteran testified that he has been seen at the VA 
medical center for his left knee also.  The last treatment 
record relating to the veteran's left knee was in May 2002.  
VA treatment records to date should be obtained on remand.

Finally, the veteran should be scheduled for a VA joint 
examination for his left knee.  All diagnostic testing should 
be conducted, if not already of record, to determine the 
exact nature of the veteran's left knee disorder.  
Thereafter, the examiner should render an opinion as to 
whether the veteran's current left knee disorder is related 
to or had its onset in service.  The Board notes that the 
veteran testified that the onset was simultaneous with the 
July 1984 injury to his left foot.  In July 1984 the 
veteran's left foot was injured when it was caught in the 
turret of a tank, and the heel of the veteran's left foot was 
severely lacerated.  The service medical records, however, do 
not relate any complaints of left knee pain at any time after 
the July 1984 injury.  The service medical records do, 
however, contain a pre-July 1984 treatment note where the 
veteran complained of left knee pain.  This treatment note is 
undated but indicates that the veteran was in his ninth week 
of training, which would place the time of treatment during 
the last week of January 1984.  Thus the examiner should 
address whether either the pre-July 1984 complaints of left 
knee pain or the July 1984 incident where the veteran injured 
his left foot may be the onset of the veteran's current left 
knee disorder.

The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).



Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that is compliant with the current notice 
requirements for establishment of direct 
service connection.

2.  Request the veteran to provide a 
completed release form authorizing VA to 
request copies of treatment records from the 
Kelsey Seybold Clinic related to treatment 
for his left knee.  The veteran should be 
advised that he can submit the treatment 
records himself in lieu of submitting a 
release form.  If the veteran provides a 
completed release form, the RO should then 
request the medical records identified.  In 
making the request, the RO should specify 
that copies of the actual treatment records, 
as opposed to summaries, are needed.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented.  The veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

3.  Obtain the veteran's medical records 
from the VA Medical Center in Houston, 
Texas, for treatment for complaints related 
to his left knee from June 2002 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility should provide a negative response 
if records are not available.

4.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA joint examination.  The 
claims file must be provided to the examiner 
for review in conjunction with the 
examination.

After reviewing the file and this remand, 
the examiner should conduct any necessary 
diagnostic tests and render a diagnosis as 
to the exact nature of the veteran's left 
knee disorder.  In conducting the 
examination, the examiner is directed to the 
service medical records, specifically the 
undated treatment record for complaints of 
left knee pain and the July 1984 and 
subsequent treatment records related to 
treatment of the veteran's left heel 
laceration.  

The examiner should answer the following 
questions:

a) Whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran's current left knee 
disorder is related to the pre-July 1984 
complaint of left knee pain.

b) Whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran's current left knee 
disorder is related to the July 1984 injury 
when the veteran caught his foot in the 
turret of a tank and lacerated his left 
heel.  

5.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, the 
veteran's claim should be readjudicate, 
including on the basis of direct service 
connection.  If such action does not resolve 
the claim, a Supplemental Statement of the 
Case should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


